Citation Nr: 1622717	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-29 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to December 5, 2013, and in excess of 20 percent thereafter for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial compensable rating prior to September 4, 2011, and in excess of 10 percent thereafter for radiculopathy of the right lower extremity.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disability and, if so, whether service connection for a left knee disorder is warranted.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1990 to August 1994 with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In this regard, the Board notes that the Veteran's claim for service connection for PTSD was denied in the August 2010 rating decision and again in an April 2013 statement of the case.  Following additional development, the RO granted the claim for service connection in February 2014, and the Veteran perfected an appeal as to the propriety of the initially assigned rating.

In June 2013 the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  Thereafter, in February 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  Transcripts from both hearings have been associated with the record.  At the February 2016 Board hearing, the Veteran waived agency of original jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the February 2014 statement of the case.  38 C.F.R. § 20.1304(c) (2015).  After the hearing, the Veteran submitted additional evidence with a clear indication that he was waiving AOJ consideration of the evidence.  In any event, waiver of AOJ consideration of the additional evidence submitted by the Veteran is presumed given the date of receipt of his substantive appeals.  See 38 U.S.C.A. § 7105(e) (West 2014).  Therefore, the Board may properly consider such newly received evidence. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The reopened claim of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the February 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims for increased ratings for his degenerative disc disease of the lumbar spine and right lower extremity radiculopathy.

2.  In a final decision issued in May 1995, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability.  

3.  Evidence added to the record since the final denial in May 1995 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disability.

4.  Since the grant of service connection, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, or deficiencies in most areas, or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of entitlement to 
a rating in excess of 10 percent prior to December 5, 2013, and in excess of 20 percent thereafter for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of appeal as to the issue of entitlement to an initial compensable rating prior to September 4, 2011, and in excess of 10 percent thereafter for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The May 1995 decision that denied the Veteran's claim of entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994) [(2015)].
 
4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may 
be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Veteran has withdrawn his appeal as to the issues of entitlement to increased ratings for a low back disability and for right lower extremity radiculopathy; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to these issues and they are dismissed.

II.  Due Process Considerations

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a left knee disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.  Consequently, the following discussion regarding due process considerations relates to the Veteran's claim for a higher initial rating for his PTSD.

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In this regard, the Board notes that the Veteran has appealed with respect to the propriety of the initial assigned rating for his PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the February 2014 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Id.; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Notably, while the Board has remanded the Veteran's claim for service connection for a left knee disorder for procurement of outstanding private records, there is no indication that there are any outstanding records related to the Veteran's PTSD.  In this regard, the Veteran has reported that he has only received treatment for such disability through VA and those records are on file.  Additionally, while he reported that he talked about his PTSD at length with his uncle, a lay statement from his uncle has been submitted into evidence.  The Board observes that, at the February 2016 hearing, the Veteran's attorney indicated that they hoped to secure an independent medical examination regarding his PTSD and, as such, the undersigned held the record open for 30 days in order to receive any additional evidence, to include such examination.  However, those 30 days have passed, no additional evidence has been received to date, and neither the Veteran nor his attorney requested an extension of time to submit additional evidence.  Therefore, the Board finds that VA has satisfied its duty to assist with regard to procurement of records.
 
The Veteran was also afforded VA examinations for his PTSD in July 2010 and December 2013.  The Board finds that such VA examinations are adequate to decide the issue as they are predicated on a review of the record, which includes the Veteran's statements; a review of his medical records; and psychological examination.  In this regard, the Board notes that the VA examiners offered opinions as to the severity of the Veteran's PTSD and based their conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, the opinions offered clear conclusions with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board further notes that neither the Veteran nor his representative have alleged that his PTSD has worsened in severity since the last VA examination.  Rather, they argue that the evidence reveals that the Veteran's psychiatric disability is more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased initial rating and no further examination is necessary.

Additionally, in June 2013 the Veteran testified before a DRO at the RO and in February 2016 he was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the June 2013 and February 2016 hearings, the DRO and the undersigned Veterans Law Judge, respectively, noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected PTSD was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such has on his daily life and employment.  Therefore, not only was the issue "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony at the DRO hearing, the RO determined that further evidentiary development was necessary, to include providing an additional VA examination.  Furthermore, as indicated previously, the undersigned Veterans Law Judge held the record open for 30 days following the February 2016 hearing for the receipt of any additional evidence; however, nothing has been submitted to date.  Therefore, there is no indication that there is any outstanding evidence that may have been overlooked by either the DRO or the undersigned Veterans Law Judge.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

III.  Application to Reopen a Previously Denied Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran previously claimed entitlement to service connection for a left knee disability in October 1994.  In a decision issued in May 1995, the RO considered the Veteran's service treatment records and a November 1994 VA examination report.  The RO noted that there was no records of any complaints or treatment for left knee conditions during service and that the 1994 VA examiner noted the presence of left knee osteochondritis.  The RO then found that such condition was not related to the Veteran's service as the record did not show that there was a relationship between the Veteran's current left knee disability and his military service.

The Veteran was advised of the decision and his appellate rights in May 1995.  However, no further communication regarding his claim of entitlement to service connection for a left knee disability was received until October 2009, when VA received his application to reopen such claim.  Therefore, the May 1995 rating decision is final. 38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1994) [2015].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a left knee disorder was received prior to the expiration of the appeal period stemming from the May 1995 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  In the instant case, while copies of Reserve service treatment records related to the Veteran's in-service left knee complaints were submitted subsequent to the May 1995 rating decision, such records did not exist at the time of the May 1995 rating decision.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable to the instant claim.

Evidence received since the May 1995 decision consists of VA treatment records, Reserve service treatment records, a July 2010 VA examination report, a December 2013 VA examination report and opinion, a March 2013 treatment record and opinion from Dr. J.D. (dated in November 2012) and evidence related to the Veteran's unrelated claims.  The March 2013 submission from Dr. J.D. includes a statement that indicates that the Veteran's left knee disability could be related to his military service.  Moreover, the Veteran has described his symptoms through the present time in several statements.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of the March 2013 submission from Dr. J.D., the Board finds that the evidence received since the May 1995 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for a left knee disability was previously denied as there was no evidence linking his current disability to service.  Dr. J.D.'s report suggests that the Veteran's left knee disability may be related to service.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a left knee disability is reopened.

IV.  Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service-connected PTSD is evaluated as 30 percent disabling under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit  has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Federal Circuit further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  Id. at 118. 

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. The Board notes that the newer American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has now been officially released, and 38 C.F.R. § 4.130  has been revised to refer to the DSM-5.  As the Veteran's initial rating claim was certified to the Board in July 2015, such amended criteria apply to his claim.  The DSM-5 does not contain information regarding GAF scores.  The Board notes, however, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful interpersonal relationships.

The appeal period before the Board begins on October 8, 2009, the date service connection for PTSD was awarded.  The pertinent evidence of record consists of VA examinations conducted in July 2010 and December 2013, VA treatment records, and lay statements, including those provided during at the Veteran's June 2013 DRO hearing and February 2016 Board hearing.

After review of the evidence of record, the Board finds that a higher evaluation for PTSD is not warranted.

During the period on appeal, the evidence of record reflects that the Veteran's PTSD was manifested by symptoms that included depression, anxiety, sleep impairment, marginal concentration impairment, anger, nightmares, exaggerated startle response, hypervigilance, discomfort in crowds, paranoia, and a general lack of interest in things that were previously enjoyed.  On examination, VA clinicians and examiners consistently noted that the Veteran was well groomed, cooperative, made appropriate eye contact, had normal speech and thought processes.  The Veteran denied suicidal and homicidal ideation and there was no evidence of delusions or hallucinations.  GAF scores ranged from 49-60.  

A July 2010 examiner was disinclined to provide a GAF score or a diagnoses for the Veteran "[d]ue to the likelihood of inaccurate self-report[ing] on the part of the [V]eteran during the...evaluation coupled with inconsistencies between the [V]eteran's...self-report and informat[io]n available from his medical record[s.]"  At that time, the Veteran reported feeling tired, disinterested, angry, sad, and he noted subjectively poor memory.  While the Veteran noted that he experienced all of these symptoms all of the time at a severe level, the examiner noted that his description of his actual symptoms was vague.  Regarding his social relationships, the Veteran noted that he had been married for nine years and that his marriage was "rough" due to his wife's belief that he was a "deadbeat" and that he had changed over the years.  He reported loving his wife and having a relationship with a cousin who checked on him regularly.  At that time, the Veteran's children were staying with his in-laws due to his reported inability to care for them.  The Board notes that the Veteran's post-divorce testimony only describes having one child and this discrepancy in noting "children" during the 2010 examination could be due to the inclusion of a step-child.  In addition to his family, the Veteran also noted that he spent most days watching television and talking to his neighbor.  

Regarding his employment status, the Veteran was working as a computer technician contractor and, while he had been out for six months due to a workplace injury, he had been at his job for approximately one year.  The Veteran reported that he had some memory problems at work but could not be more specific when asked to provide examples.  The Veteran also reported that his medication made his vision blurry and that he could not think straight.  

On examination, the Veteran was noted to be appropriately dressed and groomed and to have normal speech and thought patterns.  He was cooperative and attentive during the examination.  He reported that his mood was angry and sad.  The Veteran was intact to person but claimed he did not know where he was because his wife drove him and provided the wrong date and time upon questioning.  He denied suicidal and homicidal ideation, ritualistic behavior, panic attacks, and hallucinations.  After reviewing the psychological testing results, the examiner stated that "[t]he [V]eteran endorsed a high frequency of symptoms that are highly atypical in patients with genuine psychiatric or cognitive disorders, raising the suspicion of malingering."

Pursuant to the Veteran's request at the June 2013 DRO hearing, he was afforded another VA examination in December 2013.  The 2013 examiner found that the Veteran's symptoms were productive of occupational and social impairment that decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress, which the Board notes is consistent with a 10 percent rating under the General Rating Formula.  At that time, the Veteran continued to report problems concentrating, a lack of interest in activities such as his work, feelings of depression (especially on rainy days), sleep impairment (including nightmares) and noted that his mood was "whatever[.]"  He further endorsed experiencing intrusive memories, feeling "weird" without his medicine, feeling claustrophobic in crowds, and periods of hypervigilance.  Regarding his reported concentration problems, the Veteran indicated that his problems concentrating did not impact his ability to take care of himself or his son.  Regarding his feelings of depression, the Veteran reported that he felt better after taking his medicine every day but the examiner noted that the Veteran's medications do not typically produce an immediate effect on mood.  

Concerning his social relationships, the Veteran noted that he and his wife had divorced and that she had "run off with her boyfriend."  He noted that his son lived with him and that his cousin stopped by frequently to help out and pay the bills.  The Veteran was still employed in computer support at the time of the 2013 examination.  While he reported that he had not held a job for more than two years since leaving the military, he also reported that he performed a lot of contract work and did not usually work for one company for long.  He expressed a lack of interest in his profession and noted difficulty concentrating on his tasks.  He was unable to provide specific examples of tasks he could not complete at work due to impaired concentration.  Importantly, the Veteran denied having any disciplinary issues at work.  The Veteran also denied suicidal or homicidal ideation.

On examination, the Veteran was noted to be adequately groomed and oriented in three spheres.  The examiner described the Veteran as being cooperative, alert, pleasant, and polite with normal speech and adequate eye contact.  His speech and thought processes were noted to be within normal limits and, while no communication problems were observed, the examiner did note that the Veteran was vague when reporting his symptoms.  The examiner specifically stated that no significant problems with attention, concentration or memory were observed during the examination.  Ultimately, the examiner stated that while the Veteran's reported symptoms were still vague and general, they were more concrete than the responses provided during the 2010 examination.  However, given the total examination, including review of the July 2010 examination report and VA treatment records, the examiner stated that "it is not evident that the [V]eteran is experiencing more than mild occupational impairment."

At his February 2016 Board hearing, the Veteran reported experiencing symptoms consistent with those noted during the two VA examinations including nightmares and feeling disinterested in activities he previously found enjoyable.  In addition to the relationship with his son and his cousin, the Veteran also reported having a close relationship with his uncle.  Coincidentally, the Veteran's uncle submitted a lay statement regarding the Veteran's left knee claim in which he too noted that he and the Veteran had a close relationship, and reported that it appeared that the Veteran had a difficult time dealing with his in-service experiences, becoming emotional and upset in speaking about it.  At the hearing, the Veteran continued to deny missing any work or being disciplined due to his PTSD symptoms.  He reported that, if he began experiencing PTSD symptoms at work, he would isolate by hiding in an office alone.  His testimony also suggests that he makes himself go to work to avoid relapsing with his non-service-connected alcohol abuse.

After considering the lay and medical evidence of record, the Board finds that, during the entire period on appeal, the Veteran's PTSD most closely approximates the currently assigned 30 percent rating.  In that regard, the Veteran did not demonstrate the symptoms associated with higher ratings during the time period, nor did he demonstrate other symptoms of similar severity, frequency, and duration.  Indeed, while the Veteran did go through a divorce during the appeal period, he attributed his divorce to his wife "running off with her boyfriend."  While he also reported that his wife said he had changed, he provided testimony at the February 2016 hearing that he did not meet his wife until after his separation from military service and so it is unclear what changes she had seen that could be attributed specifically to his PTSD.  Moreover, the Veteran has maintained a close relationship with his son, uncle, and cousin during the appeal period.  

Furthermore, the evidence of record has consistently demonstrated that the Veteran maintained employment since the grant of service connection for PTSD and that, while he has reported vague, subjective problems with concentration at work, he has denied being disciplined or given a poor performance review.  Furthermore, the symptoms the Veteran described to the VA examiners including sleep impairment, anxiety, and depression, are contemplated by the currently assigned 30 percent rating.  While some of the Veteran's symptoms during the appeal are not specifically enumerated in those criteria, the Board finds that, based on the Veteran's overall mental health picture as evidenced during the VA examinations and during VA mental health treatment and as documented in relatively high GAF scores, they were in keeping with a 30 percent rating.  Notably, the 2013 examiner found that the Veteran's symptoms were commiserate with the lesser 10 percent rating and described the Veteran's symptoms as mild and the 2010 examiner declined to give the Veteran a diagnosis based on evidence that the Veteran was malingering.

The Board has considered the Veteran's assertions as to his symptomatology and the severity of his condition, but, to the extent he believes he is entitled to a higher rating, concludes that the findings during medical evaluation are more probative than the Veteran's lay assertions to that effect.  While the Veteran has been prescribed psychiatric medicine to treat his PTSD symptoms, the Board notes that the rating criteria for PTSD specifically contemplates the use of medication to ameliorate symptoms and that a higher rating may not be assigned based solely on the fact that the Veteran uses medication to treat his symptoms.  Cf.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), ("[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication.")

While the Veteran has received limited VA treatment during the appeal period, the Board has relied heavily on the VA examinations, which are consistent with the findings during treatment and duly considered the Veteran's subjective symptoms, but nonetheless recorded mental status examination showing limitation of function that more nearly approximate the criteria for a 30 percent evaluation.  

The Board acknowledges that the Veteran, in advancing this appeal, believes that his PTSD is more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno, supra.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's PTSD; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning any staged rating for this disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's psychiatric symptomatology is fully addressed by the rating criteria under which it is currently evaluated.  In this regard, the Board notes that the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his PTSD.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  However, the record does not show that the Veteran is unemployable due to his PTSD.  While he has reported moving between jobs, the record reflects that he has maintained employment during the appeal period.  Furthermore, the Veteran was working as recently as the February 2016 Board hearing and denied missing any work due to his PTSD symptoms at that time.  Finally, the Board notes that the VA examiners have noted that the Veteran's PTSD does not result in total occupational impairment.  The Board accordingly finds that a claim for TDIU is not raised and need not be further considered.

In adjudicating the Veteran's claim herein, the Board has also considered the applicability of the benefit of the doubt doctrine.  However, in denying an initial rating in excess of 30 percent for PTSD, the preponderance of the evidence was against the award of a higher rating.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.



ORDER

The appeal as to the issue of entitlement to a rating in excess of 10 percent prior to December 5, 2013, and in excess of 20 percent thereafter for degenerative disc disease of the lumbar spine is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating prior to September 4, 2011, and in excess of 10 percent thereafter for radiculopathy of the right lower extremity is dismissed.

New and material evidence having been received, the claim for service connection for a left knee disability is reopened; the appeal is granted to this extent only.

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a left knee disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has alleged that he injured his left knee in service when he hit it running up and down steps performing a "fire drill."  At his February 2016 hearing, he stated that he reported to sick bay for this injury in the early 1990s and that he had seen the record regarding his left knee treatment in his service treatment records.  However, the Board has closely reviewed the Veteran's service treatment records and only notes a May 2007 reserve record regarding the Veteran's left knee pain.  The December 2013 VA examiner was also unable to find any notation of the Veteran's reported injury.  Thus, based on the Veteran's assertion that a treatment record documenting his in-service knee injury exists, it appears that some of the Veteran's service treatment records may be missing and remand is required to attempt to obtain such records.

Additionally, the Veteran reported receiving private treatment for his left knee during his June 2013 and February 2016 hearings.  Specifically, he reported receiving physical therapy from a fee based practitioner, treatment from Dr. A, treatment from Dr. M, at least one surgical treatment from a private clinician and possibly two, and treatment following a biking accident.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his left knee disorder.  

Finally, the Board notes that the Veteran was afforded a VA joints examination in July 2010 and a VA knee examination in December 2013.  Unfortunately, the 2010 examiner did not provide an opinion regarding a relationship between the Veteran's service and his left knee disability.  Additionally, the sole rationale provided for the December 2013 examiner's negative opinion is that there was no indication in the Veteran's service treatment records that he experienced an injury in service.  

However, as noted above, there is some indication that some of the Veteran's service treatment records may be missing.  Moreover, the Veteran has provided credible and competent lay testimony regarding the mechanism of his reported in-service injury and the examiner failed to address such contentions in the opinion.  Furthermore, the examiner did not opine as to whether the Veteran's October 1994 diagnosis of left knee osteochondritis can be construed as a diagnosis of arthritis.  Additionally, as a review of the record indicates that the Veteran was treated for left knee pain during his reserve service, an opinion should be provided regarding any possible relationship between that injury and the Veteran's current knee disability.  As such, the 2010 examination and 2013 examination and opinion are not adequate for appellate review.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra.  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the deficiencies discussed above, the Board finds that the Veteran should be afforded another VA knee examination.

As a final matter, the Board is aware that the record also contains a positive private opinion regarding the Veteran's left knee disability from Dr. J.D.  However, that opinion was couched in speculative terms and, thus, is inadequate for adjudication purposes.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's complete STRs through official sources, to specifically include any outstanding Reserve records.  If additional information is needed from the Veteran to request such records, the Veteran should be asked to provide such.

The efforts undertaken should be documented together with the responses received.  If complete STRs cannot be obtained, issue a formal finding of unavailability, notify the Veteran that his records could not be located, and inform him that he may provide alternative forms of evidence to support his claim, to include any copies of his service treatment records that he has in his possession.

2.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any previously unidentified private medical providers who have provided treatment for his left knee disability, including any physical therapists, Dr. A, Dr. M, the surgeon(s) who performed his reported left knee surgery(ies), and the clinician who treated the Veteran following his biking accident.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his left knee disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Identify all current left knee disorders.

(b)  Did the Veteran manifest arthritis within one year of his active duty discharge in August 1994, i.e., by August 1995?  In this regard, the examiner should specifically address the Veteran's October 1994 diagnosis of left knee osteochondritis.  If so, please describe the manifestations.   

(c)  For each diagnosed left knee disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that such disability is related to the Veteran's military service, to include his reports of hitting his knee on a metal staircase while performing "fire drills" or his May 2007 reserve treatment for left knee pain?  The examiner is advised that a negative opinion may not be based solely on the fact that the Veteran's STRs are negative for a claimed injury.  He or she should also specifically address the December 2013 VA opinion and the opinion provided by Dr. J.D.

In offering any opinion, the examiner must consider the full record, to include the Veteran's, his former spouse's, and his uncle's lay statements.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  

 

______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


